
	
		I
		112th CONGRESS
		1st Session
		H. R. 3611
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2011
			Mr. Heck (for
			 himself, Ms. Foxx,
			 Mr. Roe of Tennessee,
			 Mr. Hanna,
			 Mr. Gowdy, and
			 Mr. Kelly) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the Workforce Investment Act of 1998 to increase
		  business engagement and improve training opportunities for occupations that are
		  in-demand in order to get Americans back to work.
	
	
		1.Short titleThis Act may be cited as the
			 Local Job Opportunities and Business
			 Success Act of 2011.
		2.Definition of
			 Industry or sector partnershipSection 101 of the Workforce Investment Act
			 of 1998 (29 U.S.C. 2801) is amended—
			(1)by redesignating
			 paragraphs (18) through (53) as paragraphs (19) through (54), respectively;
			 and
			(2)by inserting after
			 paragraph (17) the following:
				
					(18)Industry or
				Sector PartnershipThe term
				industry or sector partnership means a partnership of a State or
				local board and one or more industries and other entities that can help
				determine the immediate and long-term skilled workforce needs of in-demand
				industries and other occupations important to the State or local
				economy.
					.
			3.Functions of the
			 local boardSection 117 of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2832) is amended—
			(1)in subsection
			 (b)—
				(A)in subparagraph
			 (A) of paragraph (2)—
					(i)by
			 striking include— and all that follows through
			 representatives and inserting include
			 representatives;
					(ii)by striking clauses (ii) through
			 (vi);
					(iii)by
			 redesignating subclauses (I) through (III) as clauses (i) through (iii),
			 respectively;
					(iv)by
			 striking clause (ii) (as so redesignated) and inserting the following:
						
							(ii)represent businesses, including large and
				small businesses, with immediate and long-term employment opportunities in
				in-demand industries and other occupations important to the local economy;
				and
							;
				and
					(v)by striking the semicolon at the end of
			 clause (iii) (as so redesignated) and inserting ; and;
			 and
					(B)in paragraph (4),
			 by striking A majority and inserting A
			 2/3 majority;
				(2)by amending
			 subsection (d) to read as follows:
				
					(d)Functions of
				Local BoardThe functions of
				the local board shall include the following:
						(1)Local
				PlanConsistent with section 118, each local board, in
				partnership with the chief elected official for the local area involved, shall
				develop and submit a local plan to the Governor.
						(2)Workforce
				Research and Regional Labor Market Analysis
							(A)In
				generalThe local board shall—
								(i)conduct, and
				regularly update, an analysis of—
									(I)the economic
				conditions in the local area;
									(II)the immediate and
				long-term skilled workforce needs of in-demand industries and other occupations
				important to the local economy;
									(III)the knowledge
				and skills of the workforce in the local area; and
									(IV)workforce
				development activities (including education and training) in the local area;
				and
									(ii)assist the
				Governor in developing the statewide workforce and labor market information
				system described in section 15(e) of the Wagner-Peyser Act.
								(B)Existing
				analysisA local board may use existing analysis by the local
				economic development agency or related entity in order to carry out
				requirements of subparagraph (A)(i).
							(3)Employer
				EngagementThe local board shall lead efforts to engage employers
				in the local area, including small employers and employers in in-demand
				industries and occupations important to the local economy, including by—
							(A)ensuring that
				workforce investment activities meet the needs of employers and support
				economic growth in the local area, by enhancing communication, coordination,
				and collaboration among employers, economic development entities, and service
				providers;
							(B)developing
				effective linkages (including the use of intermediaries) with employers in the
				local area to support employer utilization of the local workforce development
				system and to support local workforce investment activities; and
							(C)developing and
				implementing industry or sector partnerships that lead to collaborative
				planning, resource alignment, and training efforts across multiple firms to
				address the immediate and long-term skilled workforce needs of in-demand
				industries and other occupations important to the local economy and to address
				critical skill gaps within and across industries.
							(4)Budget and
				Administration
							(A)Budget
								(i)In
				generalThe local board shall develop a budget for the activities
				of the local board in the local area, consistent with the requirements of this
				subsection.
								(ii)Training
				reservationIn developing a budget under clause (i), the local
				board shall reserve a percentage of funds to carry out the activities specified
				in section 134(d)(4). The local board shall use the analysis conducted under
				paragraph (2)(A)(i) to determine the appropriate percentage to reserve under
				this clause.
								(B)Administration
								(i)Grant
				Recipient
									(I)In
				generalThe chief elected official in a local area shall serve as
				the local grant recipient for, and shall be liable for any misuse of, the grant
				funds allocated to the local area under sections 128 and 133, unless the chief
				elected official reaches an agreement with the Governor for the Governor to act
				as the local grant recipient and bear such liability.
									(II)DesignationIn
				order to assist in administration of the grant funds, the chief elected
				official or the Governor, where the Governor serves as the local grant
				recipient for a local area, may designate an entity to serve as a local grant
				subrecipient for such funds or as a local fiscal agent. Such designation shall
				not relieve the chief elected official or the Governor of the liability for any
				misuse of grant funds as described in subclause (I).
									(III)DisbursalThe
				local grant recipient or an entity designated under subclause (II) shall
				disburse the grant funds for workforce investment activities at the direction
				of the local board, pursuant to the requirements of this title. The local grant
				recipient or entity designated under subclause (II) shall disburse the funds
				immediately on receiving such direction from the local board.
									(ii)StaffThe
				local board may employ staff to assist in carrying out the functions described
				in this subsection.
								(iii)Grants and
				DonationsThe local board may solicit and accept grants and
				donations from sources other than Federal funds made available under this
				Act.
								(5)Selection of
				Operators and Providers
							(A)Selection of
				One-Stop OperatorsConsistent with section 121(d), the local
				board, with the agreement of the chief elected official—
								(i)shall designate or
				certify one-stop operators as described in section 121(d)(2)(A); and
								(ii)may terminate for
				cause the eligibility of such operators.
								(B)Identification
				of Eligible Service ProvidersConsistent with this subtitle, the
				local board shall identify eligible service providers, including providers of
				services described in section 134(d)(4), in the local area.
							(6)Program
				OversightThe local board, in partnership with the chief elected
				official, shall be responsible for—
							(A)conducting
				oversight for local employment and training activities authorized under section
				134(d);
							(B)conducting
				oversight of the one-stop delivery system in the local area authorized under
				section 121; and
							(C)ensuring the
				appropriate use and management of the funds provided for such activities under
				this title.
							(7)Negotiation of
				Local Performance MeasuresThe local board, the chief elected
				official, and the Governor shall negotiate and reach agreement on local
				performance measures as described in section 136(c).
						(8)Technology
				ImprovementsThe local board shall develop strategies for
				technology improvements to facilitate access to services authorized under this
				subtitle and carried out in the local area, including in remote
				areas.
						;
				
			(3)in subsection
			 (e)—
				(A)by inserting
			 electronic means and after regular basis through;
			 and
				(B)by striking
			 and the award of grants or contracts to eligible providers of youth
			 activities,;
				(4)by striking
			 subsection (h) and redesignating subsection (i) as subsection (h); and
			(5)in subsection (i)
			 (as so redesignated), by striking and paragraphs (1) and (2) of
			 subsection (h) each place it appears.
			4.Contents of the
			 local planSection 118(b) of
			 the Workforce Investment Act of 1998 (29 U.S.C. 2832(b)) is amended to read as
			 follows:
			
				(b)ContentsThe local plan shall include—
					(1)a description of
				the analysis of the local area’s economic and workforce conditions conducted
				under section 117(d)(2)(A)(i), and an assurance that the local board will use
				such analysis to carry out the activities under this subtitle;
					(2)a description of
				the one-stop delivery system in the local area, including—
						(A)a description of
				how the local board will ensure the continuous improvement of eligible
				providers of services through the system and ensure that such providers meet
				the employment needs of local employers and participants; and
						(B)a description of
				how the local board will facilitate access to services provided through the
				one-stop delivery system consistent with section 117(d)(8);
						(3)a description of
				the strategies and services that will be used in the local area—
						(A)to more fully
				engage employers, including small employers and employers in in-demand
				industries and occupations important to the local economy;
						(B)to meet the needs
				of businesses in the local area; and
						(C)to better
				coordinate workforce development programs with economic development;
						(4)a description of
				how the local board will convene (or help to convene) industry or sector
				partnerships that lead to collaborative planning, resource alignment, and
				training efforts across multiple firms for a range of workers employed or
				potentially employed by a targeted industry cluster—
						(A)to encourage
				industry growth and competitiveness and to improve worker training, retention,
				and advancement in targeted industry clusters;
						(B)to address the
				immediate and long-term skilled workforce needs of in-demand industries and
				other occupations important to the local economy, and
						(C)to address
				critical skill gaps within and across industries;
						(5)a description of
				how the funds reserved under section 117(d)(4)(A)(ii) will be used to carry out
				activities described in section 134(d)(4);
					(6)a description of
				how the local board will coordinate workforce investment activities carried out
				in the local area with statewide activities, as appropriate;
					(7)a description of
				how the local area will—
						(A)coordinate
				activities with the local area’s disability community to make available
				comprehensive, high-quality services to individuals with disabilities;
						(B)consistent with
				section 188 and Executive Order 13217 (42 U.S.C. 12131 note), serve the
				employment and training needs of individuals with disabilities; and
						(C)consistent with
				sections 504 and 508 of the Rehabilitation Act of 1973, include the provision
				of outreach, intake, assessments, and service delivery, the development of
				performance measures, the training of staff, and other aspects of accessibility
				to programs and services under this subtitle;
						(8)a description of
				the local levels of performance negotiated with the Governor and chief elected
				official pursuant to section 136(c), to be—
						(A)used to measure
				the performance of the local area; and
						(B)used by the local
				board for measuring performance of the local fiscal agent (where appropriate),
				eligible providers, and the one-stop delivery system, in the local area;
						(9)a description of
				the process used by the local board, consistent with subsection (c), to provide
				an opportunity for public comment prior to submission of the plan;
					(10)an identification
				of the entity responsible for the disbursal of grant funds described in
				subclause (III) of section 117(d)(4)(B)(i), as determined by the chief elected
				official or the Governor under such section; and
					(11)such other
				information as the Governor may
				require.
					.
		
